Citation Nr: 0528061	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-25 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left wrist including carpal 
base with pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1988 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In February 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The service-connected left wrist disability is manifested 
by complaints of wrist pain; limitation of motion of the left 
wrist (palmar flexion to 35 degrees, dorsiflexion to 30 
degrees, radial deviation to 10 degrees, and ulnar deviation 
to 20 degrees), and x-rays findings of degenerative joint 
disease.

2.  Residuals of the veteran's surgeries for the left wrist 
condition also include neurological deficits, variously 
diagnosed as carpal tunnel syndrome, carpal tunnel pain, and 
neuropathy, manifested by complaints of shooting intense 
pain, decreased opposition of the thumb, and weakness of the 
wrist.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left wrist degenerative 
arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5215 (2005).

2.  The criteria for a separate disability evaluation of 10 
percent, but no higher, for neuropathy and carpal tunnel 
syndrome of the left wrist, as a residual of the left wrist 
surgeries, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 
8515, 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected left wrist disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5215.  38 C.F.R. § 4.27 provides 
that hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.

The veteran contends that his disability warrants a higher 
rating.  After a careful review of the evidence, the Board 
finds that the veteran has not met the criteria for a rating 
in excess of 10 percent for his left wrist disability, as 
further discussed below.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A normal range of wrist motion is defined as follows:  from 0 
degrees to 70 degrees of dorsiflexion (extension); from 0 
degrees to 80 degrees of palmar flexion; from 0 degrees to 20 
degrees of radial deviation; and, from 0 degrees to 45 
degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
motion of the major (dominant) wrist is rated as 10 percent 
disabling when palmar flexion is limited in line with the 
forearm, or when dorsiflexion is less than 15 degrees.

In this case, the veteran's right wrist disability is 
evaluated at the maximum rating for arthritis and for 
limitation of wrist motion pursuant to Diagnostic Codes 5003, 
5010, 5215.  However, the Board must consider whether a 
rating in excess of 10 percent is available under an 
alternative diagnostic code, specifically 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, which provides for assignment of a 30 
percent rating for favorable ankylosis of the major wrist in 
20 degrees to 30 degrees dorsiflexion, and a 40 percent 
rating for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating under that 
diagnostic code requires unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation.

The pertinent medical evidence consists of VA outpatient 
treatment records and an August 2004 VA examination report.  
The Board notes that the diagnosis rendered at the August 
2004 VA examination included (1) previous fracture of left 
scaphoid bone with three surgeries involving pins, bone 
removal, pins removal, bone removal, and arthroplasty left 
thumb and tendon relocation and (2) traumatic degenerative 
arthritis left wrist including carpal and base of left thumb 
with marked decrease in motor strength and chronic pain.  

After a careful review of the evidence, the Board finds that 
the clinical findings do not support a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5214.  The medical record, to 
include the August 2004 VA examination report, in this case 
does not show ankylosis.  Palmar flexion was to 35 degrees, 
dorsiflexion to 30 degrees, radial deviation to 10 degrees, 
and ulnar deviation to 20 degrees.  As the veteran's left 
wrist is not immobile, as he has the ability to move it, 
albeit in a limited fashion, the range of motion findings do 
not demonstrate ankylosis.  The veteran's ability to move his 
left wrist is not always limited, since VA outpatient records 
dated in May 2004, December 2004 and February 2005 noted full 
range of motion of all joints in the left upper extremity.

As such, assignment of a 30 percent rating under Diagnostic 
Code 5214 is not warranted, as the objective evidence does 
not show actual ankylosis or motion so limited as to be the 
functional equivalent of an ankylosed wrist.

This does not, however, end the inquiry.  Consideration has 
also been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 , whether or not they 
were raised by the veteran.  The Board notes that at the 
August 2004 VA examination, the veteran's left thumb was 
unable to oppose three fingers and that his left hand grasp 
function was 25 percent less than that of the right hand 
grasp.  In addition, with hand pressure, the veteran noted 
that he felt some burning pain around the base of the thumb 
during the examination.  A December 2003 VA treatment record 
also noted decreased strength grip, decreased opposition of 
the left thumb due to weakness, and mild muscle wasting along 
the distal left forearm.  The diagnosis was status post 
failed multiple surgeries, left upper extremity, will 
residual neuropathy and functional deficit.  Prior to this, a 
July 2001 VA outpatient treatment record reflects diagnosis 
of intermittent carpal tunnel syndrome.  The August 2004 VA 
examiner did state that the veteran's left carpal pain and 
decreased motor function are related to the prior wrist 
injury.  

The Board must consider whether the veteran's pain affects 
the functional aspects of his wrist to such a degree that his 
motion limitation results in a greater degree of disability 
than compensated for in the 10 percent rating assignment.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The issue of the evaluation to be assigned all manifestations 
of the veteran's service-connected disability is intertwined 
with the claim for a higher rating before the Board.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Considering the history of the veteran's left wrist disorder, 
to include the multiple surgeries, and the fact that medical 
professionals have stated the neuropathy and carpal tunnel 
pain are a residual of these failed surgeries, the Board 
finds that diagnostic codes pertaining to neurological 
disabilities are implicated in this case.

The Board notes the RO did not explicitly consider whether a 
separate rating could be granted for any residuals other than 
the degenerative arthritis, although the RO did state in the 
January 2002 rating decision that the veteran's carpal tunnel 
syndrome on the left was not related to the veteran's left 
wrist fracture and subsequent surgeries, thereby implying 
that assignment of a separate rating was, in some fashion, 
considered.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the appellant will be prejudiced by the Board's consideration 
of the issue in the first instance.  See VAOPGCPREC 16-92 
(1992).  Therefore, the Board must decide whether the veteran 
will be prejudiced by its consideration of this issue.  

The Board concludes the veteran's due process rights are not 
violated by consideration of whether he could receive a 
separate rating for any neurological impairment.  This is so 
because "if the appellant has raised an argument or asserted 
the applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8.  
The veteran's essential argument throughout this appeal is 
that he should receive a higher rating for his left wrist 
pain due to functional deficits and constant pain.  He has 
had ample opportunity to submit evidence and argument as to 
why he should get a higher rating for any and all 
manifestations of his service-connected disorder and did, in 
fact, submit medical evidence directly on point.  
Furthermore, the Board is granting him a compensable rating 
for the reasons given below.  Therefore, the Board's action 
is not prejudicial to the veteran.  

It is not clear whether the diagnostic code that would best 
fit the veteran's neurological impairment is Diagnostic Code 
8515 for impairment of the median nerve or Diagnostic Code 
8516 for impairment of the ulnar nerve.  In either case, the 
disability ratings for mild impairment, which the Board 
concludes the veteran has for the reasons given below, are 
identical, so it is immaterial which diagnostic code is 
applied to the veteran's disability.

Under Diagnostic Code 8515 for impairment of the median 
nerve, a 10 percent rating is warranted for mild incomplete 
paralysis of the median nerve for the major extremity.  A 30 
percent rating contemplates moderate incomplete paralysis of 
the  median nerve.  Similar ratings are provided for mild and 
moderate incomplete paralysis of the ulnar nerve under 
Diagnostic Code 8516.  Severe incomplete paralysis of the 
major ulnar nerve is rated as 40 percent disabling, while 
severe incomplete paralysis of the major median nerve is 
rated 50 percent disabling. Complete paralysis of the major 
ulnar nerve is rated 60 percent disabling, while complete 
paralysis of the major median nerve is rated 70 percent 
disabling.

Complete paralysis of the median nerve is manifested by the 
hand inclined to the ulnar side; the index and middle fingers 
more extended than normal; considerable atrophy of the 
muscles of the thenar eminence; the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective; absence 
of flexion of index finger and feeble flexion of middle 
finger; an inability to make a fist; the index and middle 
fingers remain extended; an inability to flex the distal 
phalanx of thumb; defective opposition and abduction of the 
thumb, at right angles to the palm; weakened wrist flexion; 
and pain with trophic disturbances.  Complete paralysis of 
the ulnar nerve is manifested by "griffin claw" deformity due 
to flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the right and 
little fingers cannot spread the fingers (or reverse), 
inability to adduct the thumb; or flexion of the wrist is 
weakened.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  

In applying Diagnostic Codes 8515 and 8516 to the veteran's 
case, the Board finds that his left wrist disability meets 
the criteria for a 10 percent rating and no more. That is, 
the medical evidence shows that his disability picture more 
nearly approximates mild incomplete paralysis of either the 
median or the ulnar nerve, rather than moderate or severe 
incomplete paralysis, or complete paralysis of these nerves.  
The December 2003 VA outpatient treatment record notes 
decreased opposition of the left thumb due to weakness, an 
indicator of either median or ulnar nerve impairment.  The 
August 2004 VA examination noted the same deficiencies 
concerning opposition of the thumb.  Other indicators of 
functional deficit were mild muscle wasting of the distal 
left forearm in December 2003, and decreased grip strength in 
both December 2003 and August 2004.  The Board concludes 
these objective indicators of disability approximate a mild 
level of impairment.  The reason the neurological impairment 
is mild in nature is supported by the fact that none of the 
other indicators for median or ulnar nerve impairment 
discussed in the rating schedule are present, and that the 
functional impairment the veteran experiences is not 
constant.  See May 2004 VA outpatient treatment record noting 
100% motor strength and December 2004 VA outpatient treatment 
record noting 100% muscle strength in left forearm and hand.  
There is also no thenar or hypothenar atrophy, indicating the 
veteran retains the ability to use his left wrist and hand.

The veteran's main complaint is severe, sometimes shooting, 
pain in the left wrist.  The medical evidence identifies this 
as neuropathy or carpal pain.  It is clear from the 
outpatient treatment records that the veteran consistently 
seeks treatment for his pain, and various medications have 
been prescribed.  The Board has considered the veteran's 
complaints, in addition to the functional impairment 
discussed above, and also demonstrated by the fact he wears a 
brace for the left wrist, and resolved any reasonable doubt 
in his favor by granting him a separate 10 percent rating for 
neurological impairment.

The Board has also given consideration as to whether the 
surgical scars on the veteran's left forearm should be 
separately rated.  Although the record documents the presence 
of surgical scars on the left forearm, and the veteran 
testified at his February 2005 Board hearing that the scars 
were painful and that he experienced an electrical shock 
sensation when his scars were palpated or touched, the record 
does not contain competent evidence that the veteran has 
persistent or recurrent symptoms of disability, related to 
the scars.  The evidence does not reflect that the scars are 
swollen or tender.  Additionally, there is no indication that 
the scars are otherwise symptomatic.  As such, a separate 
rating for surgical scars is not warranted.  

The Board lastly has considered whether the veteran is 
entitled to a rating for his left wrist disability on account 
of considerations outside the schedular rating criteria. The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Although the evidence shows significant limitation of motion 
of the left wrist, there is no evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to wrist disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case. The veteran has not required any recent periods 
of hospitalization for his service-connected left wrist 
disability.

The Board notes that the August 2004 VA examiner noted that 
the veteran could no longer work at the computer-type 
training/teaching position that he learned in the military 
and continued for some 10 years.  In addition, the veteran 
testified at his February 22, 2005 Board hearing that he was 
not currently working and had last worked in 1999.  However, 
a February 4, 2005 VA outpatient treatment record noted that 
the veteran reported that he was working as an aid [sic] in a 
CNH and was required to perform extensive manual labor which 
increased his pain.  

Even assuming the veteran is unemployed, as it is undisputed 
that the veteran's service-connected disability has an 
adverse effect on his employment, it bears emphasizing that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

In addition, the Board notes that the RO has provided the 
applicable regulation; but no argument has been expressed by 
the veteran for an extraschedular evaluation. Nor do his 
statements on appeal, as well as those of his representative, 
imply that extraschedular evaluation is sought in the spirit 
of the basic underlying claim for increased compensation 
benefits for a left wrist disability.  Indeed, the argument 
has been directed solely to the interpretation of the 
schedular criteria.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in August 2001.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that although VA would make reasonable effort to help him get 
evidence necessary to support his claim, it was his 
responsibility to make sure VA received the records.  The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOC), he was provided with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the August 2001 notice letter, which preceded the January 
2002 rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  
  
The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file also contains post-service VA treatment 
records.  The Board notes that at the February 2005 Board 
hearing, the Veterans Law Judge advised the veteran that the 
most recent records from Bay Pines from 2004 were not of 
record.  The veteran's representative advised that he would 
obtain those records and submit them to the Board.  These 
records were received accompanied by a signed written waiver 
of the RO's initial consideration.  The claimant has not 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this regard, the claimant was afforded a medical 
examination in August 2004 to assess the severity of his left 
wrist disability.  There is no evidence his disability has 
worsened since that time, so further examination is not 
needed.  The Board also notes the veteran's argument that the 
VA examination was inadequate concerning range of motion 
findings.  Considering the findings in the examination report 
are corroborated by numerous VA outpatient treatment records, 
the Board concludes the exam was adequate.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left wrist including carpal 
base with pain is denied.

A separate disability evaluation of 10 percent, but no 
higher, is granted for neuropathy and carpal tunnel syndrome 
of the left wrist, as a residual of the left wrist surgeries, 
subject to the laws and regulations governing payment of 
monetary benefits.  


	                        
____________________________________________
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


